Citation Nr: 1512003	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-07 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus. 

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to an initial compensable rating for a deviated nasal septum. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977 and from April 1979 to June 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.

The Board notes that in correspondences dated in July 2013, the Veteran stated that he was only asking for his right ear claim and was otherwise satisfied what his 60 percent rating.  However, in November 2014, the Veteran's representative submitted an Appellate brief addressing all the issues on appeal.  Thus, notwithstanding the Veteran's July 2013 correspondences, the Board finds that the claims of entitlement to service-connection for bilateral hearing loss, a sinus disability, and entitlement to an initial compensable rating for a deviated nasal septum all remain on appeal and are before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is outstanding evidence pertinent to the Veteran's appeals.  

The Veteran submitted authorizations for release of information for a Dr. Ott of Scripps Health and a Dr. Reed.  Additionally, the record suggests that the Veteran received private treatment at Cook County Hospital, Lions Hearing Institution, and ICS Oceanside.  To date, those treatment records have not been requested or otherwise associated with the claims file. 

The evidence also indicates that there are outstanding VA records relevant to the present appeals.  The Veteran reported that he received VA treatment at the La Jolla VA medical center as early as 1984.  To date, the earliest VA treatment notes of record are dated in April 1993.  Accordingly, any outstanding VA treatment records must be obtained and associated with the claims file. 

VA treatment records also indicated that the Veteran applied twice for Social Security Administration (SSA) disability.  As those records have not been obtained and are potentially relevant to the Veteran's claims, SSA records must be associated with his claims file on remand.  

Lastly, as additional relevant evidence will be obtained or remand, the Veteran should be afforded new VA examinations to assess the nature and etiology of his bilateral hearing loss and sinus disability and the nature and severity of his service-connected deviated nasal septum.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records and vocational rehabilitation records dated from February 2015 to present and all outstanding VA treatment records dated prior to April 1993, to include treatment records from the La Jolla VA medical center from 1984 to April 1993. 

2.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any health treatment for any medical condition on appeal, to include Dr. Otts of Scripps Health, Dr. Reed, Cook County Hospital, Lions Hearing Institution, and ICS Oceanside.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If records are identified but not obtained, the RO should inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the records available, and (4) that if the missing records are later obtained, the claim may be readjudicated.

3.  Obtain from the SSA the records pertinent to the Veteran's claim(s) for SSA disability benefits as well as the medical records relied upon concerning any claim(s).  All attempts to obtain these records must be documented in the claims file.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The examiner is asked to address the following:

a.  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise etiologically related to active service, to include his in-service acoustic trauma.  

The examiner should also address the Veteran's contention that his drill instructor slapped him over both ears.  

b.  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's bilateral hearing loss, was caused or aggravated by the Veteran's service-connected tinnitus.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner should address the Veteran's assertion that the ringing in his ears suffocates his ability to hear.  
In rendering the requested opinion, the examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

A complete rationale must be provided for any medical opinion offered.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology any sinus disability, other than his service-connected deviated nasal septum.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The examiner is asked to address the following:

a.  Identify any sinus disability, other than the Veteran's deviated nasal septum.  

The examiner should address VA treatment records indicating that the Veteran was treated for rhinitis with prescription medications. 

b.  If a sinus disability is diagnosed, state whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's sinus disability began in service, was caused by service, or is otherwise etiologically related to active service, to include his in-service septoplasty and repeated reports of nasal congestion and difficulty breathing.  

A complete rationale must be provided for any medical opinion offered.

6.  Provide the Veteran with appropriate VA examination to determine the current nature and severity of his service-connected deviated nasal septum.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.

A complete rationale must be provided for any medical opinion offered.

7.  Finally, after conducting any other development deemed warranted, readjudicate the claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




